Citation Nr: 1104101	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for healed 
cystic acne vulgaris with pitting prior to July 28, 2009.

2.  Entitlement to an initial rating in excess of 30 percent for 
healed cystic acne vulgaris with pitting as of July 28, 2009.

3.  Entitlement to an initial compensable rating for hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which granted service connection and assigned the initial 
noncompensable ratings from which the Veteran now seeks an 
increase.  

During the pendency of the Veteran's appeal, the RO granted an 
increased evaluation for the service-connected skin condition 
from zero percent to 30 percent, effective as of July 28, 2009.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the issue remains in appellate status.

This appeal was subject to a prior remand by the Board in May 
2009 to ensure compliance with due process requirements.  With 
respect to the claims of increased ratings for the Veteran's skin 
condition, as discussed below, the evidentiary record is shown to 
have been adequately developed in substantial compliance with all 
prior Board remand instructions and has now been returned to the 
Board for further appellate review.  

The claim for an increased rating for hearing loss, however, has 
not been adequately developed in compliance with prior remand 
instructions and is therefore addressed in the REMAND portion of 
the decision below and is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to July 28, 2009, the Veteran's service-connected acne 
was primarily manifested by residual pitting scars on the 
bilateral cheeks, at least one of which was at least 0.6 
centimeters in width at the widest part, and depressed on 
palpation.  

2.  As of July 28, 2009, the Veteran's service-connected acne is 
shown to be primarily manifested by superficial acne affecting 
the bilateral cheeks, with continued residual pit mark scarring.  

3.  There is no credible evidence that the Veteran's service-
connected acne represents such an exceptional case that the 
schedular evaluations are rendered inadequate. 


CONCLUSIONS OF LAW

1.  Prior to July 28, 2009, the criteria for an initial 30 
percent rating, and no higher, are met for healed cystic acne 
vulgaris with pitting.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118 
Diagnostic Code 7828 (2010 & 2008).

2.  As of July 28, 2009, the criteria for an initial rating in 
excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.21, 4.118 Diagnostic Code 7828 (2010 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  
Due to the nature of this claim regarding the Veteran's service-
connected acne, as it is specifically an appeal of the initial 
rating assigned in conjunction with the grant of service 
connection, adequate notice was not delivered prior to the 
initial assignment of the rating.  However, once service 
connection is granted, the claim is substantiated and prior 
notice defects are rendered non-prejudicial.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Thus, VA's duty to notify with respect 
to these claims has been satisfied.

Nonetheless, in January 2005 and March 2006, the AOJ notified the 
Veteran of information and evidence necessary to substantiate his 
claim for a higher initial rating.  This notice provided the 
Veteran with the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 100 
percent, based on the rating schedule, depending on the nature 
and symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  In this case, service 
treatment records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran was medically evaluated in conjunction with 
his claim and the Board finds that the examination provided to 
the Veteran is adequate for rating purposes as it includes 
objective evidence clearly reflecting the level of disability 
experienced by the Veteran and adequately addresses the rating 
criteria.  

In this regard, the Board acknowledges that the previous May 2009 
Board remand requested contemporaneous unretouched color 
photographs to be associated with the claims file in conjunction 
with the newly requested VA examination, "if possible."  Review 
of the claims file reveals that such photographs were taken at 
the time of the July 2009 examination, but have not been 
associated with the claims file.  The Board finds that an 
additional remand to obtain such photographs would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  

Specifically, the photographs in question were only requested as 
feasible to be used in comparison with photographs previously 
submitted.  See Undated photographs within the claims file.  This 
request was not stated in mandatory language as the photographs 
are not essential to a fully informed rating determination.  
Instead, the Board notes that the description of visually 
apparent symptoms is adequately described by the examining 
practitioner's noted findings.  In other words, the Board accepts 
the examiner's visual observation and informed written findings 
thereof in lieu of the requested photographs.  

In addition, the Veteran was notified in correspondence in August 
2009 that the photographs taken at the July 2009 VA examination 
were not available for association with the claims file.  The 
Veteran did not submit any additional photographs, nor did he or 
his accredited representative request that additional photographs 
be taken.  

Ultimately, the Board finds that the July 2009 examination report 
describes the Veteran's service-connected skin disability in 
sufficient detail so that the Board's evaluation will be fully 
informed, and that the evidentiary record has been adequately 
developed in substantial compliance with all prior Board remand 
instructions.  In all, the duty to assist has been fulfilled.

Disability Evaluations

The Veteran seeks higher initial evaluations for his service-
connected healed cystic acne vulgaris with pitting.  Disability 
evaluations are determined by application of VA's Schedule for 
Rating Disabilities, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for separate 
periods based on the facts found during the appeal period are 
available.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the present case, this type of staged rating is currently in 
effect with an initial noncompensable rating assigned prior to 
July 28, 2009, followed by a 30 percent rating based upon 
findings of an increase in severity as documented in a July 2009 
VA examination report.  

The Veteran's skin condition is evaluated under DC 7828 for acne.  
Under this rating criterion, a noncompensable or zero percent 
rating is for application for superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent.  A 10 
percent evaluation is assigned for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent of 
the face and neck, or; deep acne other than on the face and neck.  
A 30 percent evaluation is assigned for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of the 
face and neck.  There is no available schedular evaluation for 
acne greater than 30 percent.  38 C.F.R. § 4.118, DC 7828.  

However, this diagnostic code also instructs that acne may be 
rated under alternate codes for disfigurement of the head, face, 
or neck (DC 7800), or scars (DCs 7801, 7802, 7803, 7804, 7805), 
depending upon the predominant disability.  Each of these will be 
considered for applicability in the present case.  As such, it is 
important to note that VA issued new regulations for the 
evaluation of skin disabilities during the course of this appeal, 
which became effective as of October 23, 2008.  73 Fed. Reg. 
54,708 (Sept. 23, 2008).  Although the amended regulations did 
not alter the language applicable to DC 7828 under which the 
Veteran's disability is currently rated, changes were made to the 
potential alternate diagnostic codes.  

The present claim was filed in March 2004 and the amended 
regulations are specified only to apply to claims filed after 
October 23, 2008 unless a Veteran rated under prior criteria 
requests reconsideration under the revised regulation.  Id.  This 
Veteran has not explicitly submitted such a request for 
reconsideration under the revised criteria.  However, the 
Veteran's accredited service representative does argue in his 
December 2010 written brief presentation that the Veteran should 
be evaluated under DC 7800, which was affected by the regulation 
change in question.  Thus, the Board will infer this as a request 
for reconsideration under the revised criteria and proceed as 
such.  

Notably, if application of the revised regulation results in a 
higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  VAOPGCPREC 3-
00.

The Board notes that DCs 7801-7805 refer to scarring not of the 
head, face or neck, scars that are unstable or painful, or scars 
not otherwise represented by the schedular criteria.  In this 
case, none of these are applicable as the Veteran's acne scarring 
is shown to be present on the face and neck without other areas 
affected.  VA examination, July 2009.  In addition, the Veteran's 
acne scarring is not shown to be unstable or painful upon 
examination.  VA examinations, July 2009 & October 2004.  As 
such, the only alternate diagnostic code for scars that is found 
to be applicable for consideration in the present case is DC 
7800.  

Prior to the October 22, 2008 regulation change, DC 7800 
evaluated disfigurement of the head, face, or neck as follows.  
Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating under 38 
C.F.R. 
§ 4.118 are: 

Scar is 5 or more inches (13 or more centimeters (cm)) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling.  38 C.F.R. § 4.118, DC 7800 (2008). 

Subsequent to the October 2008 regulation change, the diagnostic 
criteria remained essentially the same under DC 7800.  However, 
the description was amended to clarify that ratings applied to 
burn scar(s) of the head, face, or neck; scar(s) of the head, 
face, or neck due to other causes; or other disfigurement of the 
head, face, or neck.  38 C.F.R. § 4.118, DC 7800 (2010).  The 
eight characteristics of disfigurement remained the same.  
However, additional explanatory notations were added which state 
that disabling effects other than disfigurement that are 
associated with individuals scar(s) of the head, face, or neck, 
such as pain, instability, and residuals of associated muscle or 
nerve injury should be separately evaluated under the appropriate 
diagnostic codes.  Also, the characteristic(s) of disfigurement 
may be caused by one scar or multiple scars; the 
characteristic(s) required to assign a particular evaluation need 
not be caused by a single scar in order to assign that 
evaluation.  38 C.F.R. § 4.118, DC 7800, Notes 4 & 5 (2010).  

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  The changes made herein will be discussed fully 
below.

Prior to July 28, 2009

Upon VA skin examination in October 2004, the Veteran complained 
of acne facial scars resulting from the use of paste camouflage 
during his military service.  The Veteran described his symptoms 
of intermittent skin irritation and itchiness which were found to 
cause residual pit marks on the Veteran's face, bilaterally, over 
the cheek area.  He was diagnosed with cystic acne vulgaris with 
pitting scarring left when the acne lesions healed.  Visual 
examination of the Veteran's face revealed two lesions.  On the 
left cheek, there was a 1 centimeter by 1.5 centimeter irregular 
shaped, 1 millimeter depressed scar.  On the right cheek, there 
was a 1.5 centimeter by 0.5 centimeter irregular border with 
minimal keloid formation around its edge.  Scars were nontender 
without adherence to underlying tissue.  The texture was smooth.  
There was no retraction of the local skin and the color was noted 
to blend well with the remaining skin area.  The examiner 
explicitly stated that the scarring involved 10 percent of the 
Veteran's facial area and less than 1 percent of his entire body.  
No active acne or pustular cyst was noted.  Based upon the 
foregoing, the examiner diagnosed facial pitting scars of healed 
cystic acne vulgaris.  VA examination, October 2004.  
Contemporaneous VA treatment records show no complaints or 
ongoing treatment for acne or facial scarring. 

Evaluation under DC 7828 is dependent upon findings of deep 
versus superficial acne.  38 C.F.R. § 4.118.  Deep acne is 
defined as deep inflamed nodules and pus-filled cysts.  No acne, 
pustular cyst, or lesion was observed upon examination.  Although 
the Veteran described irritation and residual pit marks, he did 
not describe ongoing active acne.  Thus, the Veteran is not shown 
to exhibit deep acne during the appellate period.  Superficial 
acne of any extent is noncompensable.  As such, a compensable 
evaluation under DC 7828 is not warranted.  Nonetheless, there 
can be no prejudice in evaluating the Veteran's scarring under 
the alternate criteria presented by DC 7800 as higher schedular 
evaluations are present under that DC.  

Indeed, the Board finds that a 30 percent evaluation, and no 
higher, is warranted under DC 7800.  In particular, the Veteran 
is shown to have one facial scar that is greater than one-quarter 
inch (0.6 cm.) wide at its widest part.  On his left cheek, he is 
observed to have a 1 cm. by 1.5 cm. irregular shaped scar that is 
also depressed by 1 millimeter (mm).  Thus, his acne scarring 
represents two figures of disfigurement pursuant to 38 C.F.R. 
§ 4.118, DC 7800, Note 1.  Additional characteristics of 
disfigurement are not present as the Veteran is not shown to have 
scarring that totals 5 or more inches (13 or more cm.) in length, 
skin adherent to underlying tissue, skin that is hypo-or hyper-
pigmented, underlying soft tissue loss or skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).  
As the Veteran is found to have no more than two characteristics 
of disfigurement affecting the head, face, or neck, the service-
connected acne scarring is shown to warrant a 30 percent initial 
rating and no higher.  

Based upon the foregoing, the Board finds that a change in 
diagnostic code is warranted from DC 7828 for acne, to DC 7800 
for scars of the head, face, or neck.  Butts v. Brown.  

As of July 28, 2009

The Veteran's initial rating was previously increased from zero 
to 30 percent, effective as of July 28, 2009, the date of his 
most recent VA examination.  At the time of this examination, the 
Veteran reported some recurring acne of the face with residual 
scarring and comedones to the bilateral face.  The Veteran 
reported receiving no specialized medical treatment, but treated 
himself at home with over the counter medication such as cocoa 
butter.  He was found to have superficial skin involvement with 
acne (with comedones, papules, pustules, superficial cysts) that 
affected 40 percent of the face or greater.  The examiner noted 
several comodones areas and some pit mark scarring to the 
bilateral cheeks.  Specific scars or legions were not described.  

Although some active acne was reported by the Veteran, with 
comodones noted by the examiner, this is explicitly considered to 
be superficial acne.  Thus, a compensable rating is not warranted 
under DC 7828.  

In addition, there are no characteristics of disfigurement 
described by the most recent examiner, and no visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features.  In the absence of evidence 
of such, or more than three characteristics of disfigurement, a 
rating in excess of 30 percent is not warranted under DC 7800 in 
either iteration before or after the October 2008 regulation 
change.  38 C.F.R. § 4.118, DC 7800 (2008). 

Based upon the foregoing, the Board finds that the Veteran is 
entitled to an initial 30 percent rating, and no higher, for his 
service-connected acne scarring throughout the present appellate 
period.  He should be rated under DC 7800 for scarring as the 
predominant disability.  

Lastly, in reaching the above decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were raised 
by the appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including 
the provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is not raised 
by the record as the evidence of record fails to show that the 
Veteran is unemployable.  In this regard, the Veteran does not 
report that he is unemployed, or that he is unemployable due to 
service-connected disabilities.  Therefore, the Board finds that 
no further consideration of a TDIU is warranted at this time.


ORDER

A 30 percent initial rating for healed cystic acne vulgaris with 
pitting, effective prior to July 28, 2009, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

As of July 28, 2009, an initial rating in excess of 30 percent 
for healed cystic acne vulgaris with pitting is denied.  


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to an 
increased rating for hearing loss is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2010).  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Previously, in May 2009, the Board remanded this increased rating 
claim for additional development, primarily consisting of a 
contemporaneous audiological examination.  As a result, the 
Veteran was scheduled for, and reported to two VA audio 
examinations in July and September 2009.  In each case, the 
examiner was unable to obtain results that were sufficiently 
reliable for a disability determination.  Upon examination in 
July 2009, the Veteran's responses to pure tone threshold testing 
were unreliable because they were at levels 40 decibels greater 
than speech reception thresholds.  In addition, speech testing 
results were not reliable because the Veteran responded to a 
request to repeat the word "down" by saying "up, the word 
"king" by saying "queen,"  and the word "earn" by saying "a 
living."  VA examination report, July 2009.  

Due to these unreliable results, another VA audio examination, 
with a different examining audiologist, was scheduled in 
September 2009.  Again, the test results were deemed unreliable 
due to inconsistencies between tests, as well as inconsistent 
responses and half word spondees.  The examiner noted that 
hearing status could not be assessed due to the unreliable 
results and that the Veteran should be rescheduled to determine 
his current hearing status.  VA examination report, September 
2009.  

As a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders, the Veteran 
must be afforded one additional opportunity for the requested 
examination to include the specific determinations requested.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, where a 
VA medical examiner specifically requests a specialized medical 
opinion or otherwise determines that an opinion requested by the 
Board cannot be provided without information that is not 
currently available, VA must determine whether that information 
may be reasonably obtained, and if so, must make efforts to 
obtain the necessary information.  See Green v. Derwinski, 1 Vet. 
App. 121, 123-24 (1991); see also Daves v. Nicholson, 21 Vet. 
App.  46 (2007).  Thus, in this case, the re-evaluation 
recommended by the most recent audiologist in her should be 
afforded to the Veteran to determine his hearing status in 
compliance with VA's duty to assist the Veteran in substantiating 
his claim for an increased rating.  38 C.F.R. § 3.159(c)(4) 
(2010). 

The Board makes clear, however, that in the event of a third 
recurrence of unreliable test results, additional testing will 
not be considered or requested.  
The Veteran is expressly reminded that the "duty to assist is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If the Veteran fails to  cooperate in obtaining 
pertinent medical evidence, VA has no further obligation.

The most recent VA treatment records that have been associated 
with the claims file are dated in January 2005.  All relevant VA 
treatment records created since that time should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from January 2005 
forward.  

2.  Afford the Veteran ONE additional 
opportunity for a VA audiological 
examination to determine the current 
nature and severity of his service-
connected hearing loss.  In the event that 
unreliable test results are again 
obtained, the Veteran is not to be 
rescheduled for subsequent hearing 
examination prior to the outcome of this 
appeal.
  
The examiner is requested to perform any 
testing deemed appropriate, to include 
testing for functional hearing loss.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


